DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Claim Rejections - 35 USC § 102	

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gillon et al (Pub. No. US 2014/0344886).

As per claims 1, 10, 16, Gillon discloses an Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: provide a hardware-rooted, Operating System (OS)-agnostic resource monitoring agent (…IHS includes EC…EC receives monitors sensors…EC includes secure policy enforcement utility…see par. 26-28, 43); receive, at the resource monitoring agent from a remote resource monitoring service via an out-of-band channel, a resource enforcement policy (EC receives sensor data, determines whether the received sensor data satisfies conditions of a security policy established for IHS…see par. 23-24, 27, 43); determine, by the resource monitoring agent, that an application is using or attempting to use a resource in a manner that conflicts with the resource enforcement policy (…EC determines whether the received sensor data fulfills any condition of the sensor policy…it checks the received sensor data against security policy data to determine whether the received sensor data indicates that IHS fulfills one or more trigger conditions of an established security policy…see par. 43); and stop or prevent the application from using the resource in response to the determination (…EC disables IHS by sending a disable control signal to a system control port of IHS…see par. 44).

As per claim 2, Gillon discloses wherein the processor comprises an Embedded Controller (EC) (see par. 23).



As per claims 6, 11, 17, Gillon discloses wherein the resource enforcement policy comprises a list one or more applications, one or more resources associated with each application, and a restriction associated with each resource (see par. 43-44).



As per claim 7, Gillon discloses wherein the program instructions, upon execution, further cause the IHS to select one of a plurality of resource enforcement policies or restrictions based upon context information (see par. 43-44).



As per claim 8, Gillon discloses wherein the context information comprises at least one of: an identity of a user, a time-of-day, a day-of-the-week, a calendar event, a type of calendar event, an application currently under execution, a duration of execution of an application, a mode of execution of an application, a user’s proximity to the IHS, or a user’s gaze direction (see par. 36-38).



As per claim 9, Gillon discloses wherein the context information comprises at least one of: a current location of the IHS, a current memory usage, a characteristic of a current network connection, a current power usage, an identification of a currently connected peripheral device, or a current IHS posture (see par. 26-27).

As per claim 13, Gillon discloses wherein the program instructions, upon execution, further cause the IHS to select one of a plurality of resource enforcement policies or restrictions based upon at least one of: a user’s proximity to the IHS or a current IHS posture (see par. 36-38).

As per claim 14, Gillon discloses wherein the program instructions, upon execution, further cause the IHS to select one of a plurality of resource enforcement policies or restrictions based upon a current location of the IHS (claim 10 language).

As per claim 15, Gillon discloses wherein the program instructions, upon execution, further cause the IHS to select one of a plurality of policies or restrictions based upon: an identity of a user, a time-of-day, a day-of-the-week, a calendar event, a type of calendar event, a user’s gaze direction, a current memory usage, a characteristic of a current network connection, a current power usage, an identification of a currently connected peripheral device (see par. 26).

As per claim 18, Gillon discloses selecting one of a plurality of resource enforcement policies or restrictions based upon a user’s proximity to the IHS (see par. 36-38).


As per claim 19, Gillon discloses selecting one of a plurality of resource enforcement policies based upon a current IHS posture (see par. 26-27).


As per claim 20, Gillon discloses selecting one of a plurality of resource enforcement policies based upon a current location of the IHS (claim 10 language).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gillon et al (Pub. No. US 2014/0344886) in view of O’Rourke et al (Pub. No. US 2014/0237220).


As per claim 3, Gillon does not explicitly disclose wherein the resource monitoring agent establishes a root-of- trust with a hardware trust module during a boot process. However O’Rourke discloses wherein the resource monitoring agent establishes a root-of- trust with a hardware trust module during a boot process (see par. 12, 14). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use O’Rourke in Gillon for including the above limitations because one ordinary skill in the art would recognize it would further utilize configuration of Trusted Platform Module in the computing system…see O’Rourke, par. 11-12.


As per claim 4, the combination of Gillon and O’Rourke discloses wherein the hardware trust module comprises a Trusted Platform Module (TPM) (O’Rourke: see par. 12). The motivation for claim 4 is the same motivation as in claim 3 above.


As per claim 12, the combination of Gillon and O’Rourke discloses wherein the application comprises a video conferencing application, wherein the resource comprises a camera coupled to the IHS, and wherein the restriction comprises a time-of-day or a day-of-the-week that the video conferencing application is allowed to or forbidden from accessing the camera (O’Rourke: see par. 27, 42-45). The motivation for claim 12 is the same motivation as in claim 3 above.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data integrity and signature verification.

Andrews et al (Pub. No. US 2010/0268957); “Security Policy Enforcement Based on Dynamic Security Context Updates”;
-Teaches one or more of the security policy rules may be used to control access to data stored within a computing resource of the IHS…see par. 40-41.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436